  

Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of the 17th day of May, 2017, by and between First Capital Real Estate Operating
Partnership, L.P., a Delaware limited partnership (“Assignor”), First Capital
Real Estate Trust Incorporated (“Assignor Parent”), FC Global Realty Operating
Partnership, LLC, a Delaware limited liability company (“Assignee”) and
PhotoMedex Inc., a Nevada corporation (“Assignee Parent”).

 

RECITALS

 

WHEREAS, Assignor, Assignor Parent, Assignee and Assignee Parent have entered
into an Interest Contribution Agreement dated March 31, 2017 (the “Contribution
Agreement”), pursuant to which the Assignor has agreed to sell and transfer to
Assignee all of its right, title and interest in and to (i) the properties set
forth on Exhibit I hereto (the “Contributed Real Properties”) and (ii) the
entities set forth on Exhibit II hereto (the “Contributed Entities”, and
together with the Contributed Real Properties, the “Contributed Assets”);

 

WHEREAS, the Contributed Entities have rights or interests in and to the
Contributed Properties (as such term is defined in the Contribution Agreement);

 

WHEREAS, Assignor or Assignor Parent has either (singly or together) guaranteed
certain obligations of the Contributed Entities or undertaken or agreed to
perform certain services on behalf of the Contributed Entities or the
Contributed Properties, as set forth on Exhibit III hereto (such guarantees or
other obligations, the “Guaranteed Obligations”); and

 

WHEREAS, Assignor or Assignor Parent has entered into agreements, commitments or
obligations with respect to the Contributed Real Properties, as set forth on
Exhibit IV hereto (the “Contributed Agreements”).

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.Capitalized terms used but not otherwise defined in this Agreement have the
meanings given said terms in the Contribution Agreement.

 

2.Assignor hereby irrevocably assigns to Assignee, and Assignee hereby
irrevocably accepts from Assignor, all of Assignor’s rights, title and interests
in and to the Contributed Assets and the Contributed Agreements. In order to
reflect the assignment of Interests in the Contributed Entities, the Contributor
Parties shall amend and restate the operating agreement or other constituent
instruments of the Contributed Entities or otherwise amend the schedule of
members or equity owners to reflect Acquiror as the owner of such Interests and
shall deliver to the Acquiror Parties an Interest assignment instrument
reflecting such assignment.

 

3.Assignee hereby irrevocably agrees to assume and perform all of the
obligations of the Assignor and the Assignor Parent pursuant to the Contributed
Agreements and the Guaranteed Obligations, in the same manner and to the same
extent as if the Assignee were the original obligor or obligors thereunder.

 

4.To the fullest extent permitted by law, each party shall indemnify, defend and
hold harmless the other parties, their respective officers, directors,
shareholders, employees, agents, representatives, consultants, and contractors
from and against any and all suits, judgments, actions, liabilities, costs,
penalties, fines, damages, claims and expenses (including, without limitation,
reasonable attorney’s fees) arising out of, resulting from, the breach or
threatened breach by the other party of its obligations hereunder.

 

5.Assignee Parent does hereby unconditionally and irrevocably guarantee the
payment and performance, when due, of each of the obligations of Assignee
pursuant hereto.

 

6.Each of the parties hereto hereby represents and warrants to the other as
follows:

 



 1 

 

 

(a) The execution, delivery and performance of this Agreement are within such
party’s powers and have been duly authorized by all necessary limited liability
company, corporate or other action.

 

(b) This Agreement constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) and an implied covenant of good faith and fair
dealing.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority, regulatory body or any other third party is
required for the due execution, delivery and performance by each party to this
Agreement.

 

7.This Agreement will be binding upon and will inure to the benefit of parties
hereto and their respective successors and assigns.

 

8.Each party shall, upon the request of the other, from time to time, execute
and deliver promptly to such other party all instruments and documents of
further assurances or otherwise and will do any and all such acts and things as
may be reasonably required to carry out the obligations of such party hereunder
and to consummate the transactions contemplated hereby.

 

9.This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original and all of which together will be deemed to be one
and the same instrument.

 

10.THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

11.Any one or more of the provisions in this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality and unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions of this Agreement; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Notwithstanding anything herein to the contrary, this Assignment and Assumption
Agreement relates solely to the Contributed Interests being contributed in
connection with the Initial Closing (as such term is defined in the Contribution
Agreement), and the agreements, commitments and obligations related thereto.

 

 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers.

 

  ASSIGNOR:       FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.      
By: First Capital Real Estate Trust Incorporated, its general partner        
By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer    
    ASSIGNOR PARENT:       FIRST CAPITAL REAL ESTATE TRUST INCORPORATED        
By: /s/ Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer    
    ASSIGNEE:       FC GLOBAL REALTY OPERATING PARTNERSHIP, LLC         By: /s/
Dolev Rafaeli   Name: Dolev Rafaeli   Title: President         ASSIGNEE PARENT:
      PHOTOMEDEX, INC         By: /s/ Dolev Rafaeli   Name: Dolev Rafaeli  
Title: Chief Executive Officer

 

[Signature Page to Assignment and Assumption Agreement]

 

 

 

 

Exhibit I to Assignment and Assumption Agreement

 

Contributed Real Properties

 

1.Property located at 1039 Atwater

 

Real property in the City of Atwater, County of Merced, State of California,
described as follows:

PARCEL ONE:

 

LOTS 1, 2, 3, 4, 5 AND 6, IN BLOCK 1, MAP OF THE FIN DE SIECLE INVESTMENT
COMPANY, ADDITION TO THE TOWN OF ATWATER, IN THE CITY OF ATWATER, COUNTY OF
MERCED, STATE OF CALIFORNIA, AS PER PLAT RECORDED IN BOOK 3 OF MAPS, PAGES 43,
RECORDS OF SAID COUNTY.

 

APN: 002-219-010

 

PARCEL TWO:

 

LOTS 1, 2, 3, 4, IN BLOCK 1, BLOSS ADDITION TO THE TOWN OF ATWATER, IN THE CITY
OF ATWATER, COUNTY OF MERCED, STATE OF CALIFORNIA, AS PER PLAT RECORDED IN BOOK
4 OF MAPS, PAGE 1, RECORDS OF SAID COUNTY. EXCEPTING THEREFROM THE EASTERLY 10
FEET OF LOT 1, AS CONVEYED TO CITY OF ATWATER, BY DEED RECORDED JANUARY 18,
1967, IN BOOK 1734, PAGE 507, OFFICIAL RECORDS.

 

APN: 002-219-012

 

PARCEL THREE:

 

LOTS 7 AND 8, BLOCK 1, MAP OF THE BLOSS ADDITION TO THE TOWN OF ATWATER, IN THE
CITY OF ATWATER, COUNTY OF MERCED, STATE OF CALIFORNIA, AS PER PLAT RECORDED IN
BOOK 4 OF MAPS, PAGE 1, RECORDS OF SAID COUNTY.

 

APN: 002-219-001

 

PARCEL FOUR:

 

LOTS 7 AND 8, IN BLOCK 1, ACCORDING TO MAP ENTITLED “MAP OF THE FIN DE SIECLE
INVESTMENT CO’S ADDITION TO THE TOWN OF ATWATER, MERCED CO. CAL”, FILED
SEPTEMBER 16, 1907 IN THE OFFICE OF THE COUNTY RECORDER OF MERCED COUNTY IN
VOLUME 3 OF MAPS, PAGE 43.

 

APN: 002-219-011

 

 

 

 

2.Property located at 715 Atwater

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF ATWATER, COUNTY OF
MERCED, STATE OF CALIFORNIA, IS DESCRIBED AS FOLLOWS:

 

All the certain real property situated in Section 12, Township 7 South, Range 12
East, Mount Diablo Base Meridian:

 

COMMENCING at the Southeast corner of Lot 1, as shown on the Map entitled
“Showing Subdivision of Lands of C.C. Mitchell”, recorded in Book 2 of Maps,
page 16; thence North 65 Deg. 20’ West along the southerly line of said Lot 1 a
distance of 481 Feet; thence North 24 Deg. 40’ Easta distance of 10 feet to the
true point of beginning, said point lying south 65 Deg. 20’ East a Distance of
174.88 feet from the Southeast corner of Parcel2 as said parcel is shown on the
parcel map recorded in volume 31 of parcel maps at page 20, Merced County
Records; thence continuing North 24 Deg. 40’ East a Distance of 181 feet; thence
South 65 Deg. 20’ East a Distance of 165 Feet; thence Southwesterly and
northwesterly through a tangent circular curve, concave to the North, having a
radius of 16 feet and a central angle of 90, an arc distance of 25.13feet;
thence North 65 Deg. 20’ West a distance of 94 feet to the true point of
beginning.

 

APN: 003-074-013-000 

 

 

 

 

3.Greensands II

 

EXHIBIT “A”

Legal Description

 

For APN/Parcel ID(s): 005-120-030

 



 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE UNINCORPORATED AREA IN
COUNTY OF MERCED, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

 

All that certain real property described as “Remainder” on Parcel Map filed for
record June 23,2010 in Book 111 of Parcel Maps, Pages 34 and 35, Merced County
Records, more particularly described as follows:

 

All that certain real property situate in Section 8, Township 7 South, Range 13
East, Mount Diablo Base and Meridian, in the County of Merced, State of
California being a portion of Parcel 2, according to that certain Parcel Map for
Robert S. Armstrong filed in Volume 54 of Parcel Maps, at Page 40, Merced County
Recorder, described as follows:

 

Commencing at the Northwest corner of said Parcel 2; thence South 01°17’10”
West, along the West line of said Parcel 2, a distance of 60.03 feet to the TRUE
POINT OF BEGINNING of this description; thence North 89°28’45” East, parallel
with the North line of said Parcel 2 and distant therefrom 60.00 feet, a
distance of 153.84 feet; thence South 01°17’10” West, parallel with the West
line of said Parcel 2 a distance of 345.45 feet; thence South 89°59’51” West
153.80 feet to a point on the West line of said Parcel 2; thence North 01°17’10“
East, along said West line a distance of 344.07 feet to the point of beginning.

 

EXCEPTING THEREFROM all that portion of said land conveyed to the County of
Merced, a body politic and corporate, by Grant Deed recorded March 28,2013,
Instrument No. 2013-011555, Merced County Records.

 

 

 

 

Exhibit II to Assignment and Assumption Agreement

 

Contributed Entities

 

1.Membership interest in Central Valley Gas Station Development, LLC, a Delaware
limited liability company, representing 75% of the membership interests in such
entity.

 

 

 

 

Exhibit III to Assignment and Assumption Agreement

 

Guarantees and Other Obligations with Respect to

Contributed Properties or Contributed Entities

 

1.Each and every of the obligations of First Capital Real Estate Investments,
LLC (“FCREI”) pursuant to (i) that certain installment note dated April 7, 2015
made by FCREI in favor of George Zambelli (“Zambelli”) in the original principal
amount of $470,292.00 (the “Note”) and (ii) the Long Form Deed of Trust and
Assignment of Rents dated April 7, 2015 between FCREI, as Trustor, Fidelity
National Title Company, as Trustee (“Trustee”), and Zambelli, as Beneficiary
(the “Deed of Trust”), which secures the Note.

 

2.Each and every of the obligations of First Capital Real Estate Operating
Partnership, L.P. (the “Contributor”) and its affiliates pursuant to the
Operating Agreement of Central Valley Gas Station Development, LLC, a Delaware
limited liability company, dated January 28, 2013, and all amendments thereto.

 

In connection with this transaction, FC Global Operating Partnership, LLC (“FC
Newco”) shall enter into an amended operating agreement with respect to Central
Valley Gas Station Development, LLC.

 

3.Obligations pursuant to a Construction Contract dated November 19, 2014
between Central Valley Gas Stations Development, LLC, as owner and First Capital
Builders, LLC, as Contractor, with respect to the project known commonly as
Green Sands and Buhach Rd., Atwater, CA (the “Project”)

 

 

 

 

Exhibit IV to Assignment and Assumption Agreement

 

Agreements, Commitments or Obligations with respect to the Contributed Real
Properties

 

1.Agreements, commitments and obligations set forth on Exhibit III hereof.

 

2.Agreements, commitments and obligations set forth in the preliminary title
reports and the title reports with respect to the Contributed Real Properties.

 



 

